Citation Nr: 0524759	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  01-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

What evaluation is warranted for basal cell carcinoma and 
actinic keratosis involving the face from January 4, 2000?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  The Board previously remanded this case in 
October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's October 2004 remand requested that the RO 
schedule the veteran for a dermatology examination by a 
physician, in order to ascertain the nature and severity of 
the disorder at issue.  The record shows he thereafter 
attended a VA examination in March 2005 conducted by a 
physician's assistant, and "reviewed and completed" by a 
program support clerk.  Moreover, the examiner did not 
provide adequate findings on which to evaluate the veteran's 
service-connected basal cell carcinoma and actinic keratosis 
involving the face, which is currently rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  For example, the examiner 
made findings only as to the presence or absence of two of 
the eight "characteristics of disfigurement" relevant to 
evaluating a skin disorder under the above diagnostic code.

As the March 2005 VA examination is clearly inadequate for 
the purpose of evaluating the severity of the veteran's 
service-connected skin disorder, the Board will remand this 
case to the RO for the scheduling of another VA examination.

The Board additionally notes that the October 2004 remand 
requested the RO to ensure that all notification actions 
required by 38 U.S.C.A. § 5103 were fully complied with and 
satisfied.  Under 38 U.S.C.A. § 5103(a), VA is required to 
advise a claimant of the information and evidence necessary 
to substantiate the claim.

In January 2005 correspondence, the AMC advised the veteran 
of the respective responsibilities of each party in obtaining 
evidence in connection with his claim, and also advised him 
to submit any pertinent evidence in his possession.  With 
respect to the information and evidence necessary to 
substantiate his claim, however, the RO advised him only as 
to such information and evidence for substantiating a claim 
for service connection.  As the January 2005 correspondence 
is therefore misleading as to the information and evidence 
necessary for substantiating the current claim, the Board 
will also remand the case for the RO to provide the veteran 
with proper 38 U.S.C.A. § 5103(a) notice.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must provide the veteran 
with the notice required by 
38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b)(1) as to 
the information and evidence 
necessary to substantiate the claim 
on appeal for a higher initial 
evaluation.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the appellant which have not been 
secured previously.  In any event, 
the RO should obtain treatment 
records for the veteran from the 
Manchester, New Hampshire VA Medical 
Center for September 2004 to the 
present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
schedule the veteran for a VA 
dermatology examination by a 
physician with appropriate expertise 
to determine the nature and severity 
of the appellant's service-connected 
basal cell carcinoma and actinic 
keratosis involving the face.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  In 
accordance with the latest AMIE 
worksheets for dermatological 
disorders the physician is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of the basal cell 
carcinoma and actinic keratosis 
involving the face.  The physician 
must provide specific findings as to 
the presence or absence of each of 
the eight "characteristics of 
disfigurement" relevant to 
evaluating disfigurement of the 
head, face, or neck.  The examining 
physician should also provide an 
opinion concerning the impact of the 
veteran's service-connected basal 
cell carcinoma and actinic keratosis 
involving the face on his ability to 
work.  The rationale for all 
opinions expressed should be 
provided.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.

5.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

